Tulsa Children's Medical Center — Inspection The Commissioner of Charities and Corrections has the duty to inspect the Children's Medical Center at Tulsa, Oklahoma as it is a domiciliary facility as defined by 74 Ohio St. 188 [74-188](a) and receives payment from the Department of Public Welfare for services on behalf of persons living in the facility.  The Attorney General has had under consideration your recent letter wherein you ask whether your office has the authority to inspect the Children's Medical Center, Inc. in Tulsa, Oklahoma.  You state in your request for the opinion that the Center has an in-patient capacity of forty (40) beds, it has one hundred (100) employees, and the average time a child stays in the Center is about seventy (70) days. You further state that the Center is supported by both private and State Welfare Department funds. The Center provides medical, psychiatric and psychological help for children.  Title 74 Ohio St. 188 [74-188] (1968) is pertinent to your inquiry and provides as follows: "(a) It shall be the duty of the Commissioner of Charities and Corrections to visit and inspect. and examine into the conditions and management of, each domiciliary facility receiving payment from the Department of Public Welfare for services on behalf of, a person or persons living in the facility, or receiving payment for services from any such person who is a recipient of public assistance and who Schedule of Maximum Money Payments for Assistance Plans in Accordance With Living Arrangements, as approved by the Oklahoma Public Welfare Commission, includes an item for maintenance or nursing care; and to make report of his findings to the Director of Public Welfare, and any other State agency that might have an official interest in the findings. For the purposes of this Section, a domiciliary facility shall mean any home, establishment, institution, or other facility providing living accommodations, or special living arrangements, or nursing or medical care, for three (3) or more persons living therein." Inasmuch as the Children's Medical Center, Inc., Tulsa, Oklahoma, is a domiciliary facility as defined by 74 Ohio St. 188 [74-188] (1968) and received payments from the Department of Public Welfare for services on behalf of persons living in the facility, it is the opinion of the Attorney General that the Commissioner of Charities and Corrections has not only the authority but the duty to inspect the institution.  (David L. Russell)